Petition for Writ of Mandamus Denied and Memorandum Opinion filed
March 8, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00086-CV



               IN RE KIA MOTORS AMERICA, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-77645

                         MEMORANDUM OPINION

      On February 11, 2022, relator Kia Motors America, Inc. filed a petition for
writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Kyle
Carter, presiding judge of the 125th District Court of Harris County, to vacate the
trial court’s January 31, 2022 discovery order requiring Kia Motors America to
produce information and material in response to Beverlie Alfred’s requests for
production 1, 3–11, 16–17, 23–25, 27, 29, 31–33, 36.

      Relator has not established that it is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.



                                      PER CURIAM


Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.




                                         2